DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered. 
Claims 1-4, 6-10, and 12-16, are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1-4, 6, 8, 10, and 12, under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0017791 A1 to Ohashi et al. (hereinafter Ohashi) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-4, 6, 8, 12 , 14, and 16, under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0222248 A1 to Endo et al. (hereinafter Endo) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1, 4, 6, and 9-13, under 35 U.S.C. 103 as obvious over US 6,074,758 A to Barbee (hereinafter Barbee) and in further view of US 5,852,163 A to Chen et al. (hereinafter Chen) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12, 13, and 16, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 16 recites that the composition ”does not comprise a crosslinking agent.” However, the Applicant’s specification and original claims only state for the negative limitation to not include a crosslinking agent in a form of a monomer. There is no description and/or support in the specification for the broad negative limitation of not including any crosslinking agent. This is further exemplified in the Applicant’s examples which are comparing compositions without a crosslinking agent in the form of a monomer (See Comparison Example 1 and 2), in order to show better properties in coating stepped substrates. (See Table 2).
Thus, for reasons stated above, there is no support the broad negative limitation of “does not comprise a crosslinking agent” and it is considered new matter.
Claims 2-4, 6-10, 12, and 13 are depending claims which fail to alleviate the issues above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 6, 8, 10, and 12, is/are rejected under 35 U.S.C. 103 as obvious over US 2015/0017791 A1 to Ohashi et al. (hereinafter Ohashi).

Regarding claims 1-4, 6, 8 and 12, Ohashi teaches a composition for a resist underlayer film comprising a polymer having the formula 
    PNG
    media_image1.png
    220
    544
    media_image1.png
    Greyscale
which is obtained by polymerizing monoallyldiglycidyl isocyanurate with 3,3’-dithiodipropionic acid (para 81), with polyglycol monomethyl ether solvent, 4-hydroxybenzensulfonic acid, and a surfactant (Example 6, para 91). The above polymer meets the claimed polymer which does not contain any epoxy or oxetane ring as cited in claims 1, 4-6, and 12, the above 3,3’-dithiodipropionic acid meets the first repeating structural unit obtained from the monomer 
    PNG
    media_image2.png
    88
    178
    media_image2.png
    Greyscale
cited in claims 1 and 12, and the above 4-hydroxybenzenesulfonic acid (i.e. phenolsulfonic acid) meets the acid with a pKa of -2.59 as cited by the Applicant’s specification.  The above 4-hydroxybenzenesulfonic acid also meets claims 2 and 3, since the salt form is an optional component of claim 1. Ohashi further teaches that the composition may contain a crosslinking compound (para 54), which suggest that the crosslinkable compound is optional and meets the claimed “does not comprise” a crosslinking agent. This is exemplified in Example 5 of Ohashi which only contains toluenesulfonic acid and pyridinium-p-toluenesulfonate as catalyst and no crosslinking agent. (para 90). Ohashi further teaches the film-forming composition is applied to a substrate and baked/cured to form a film (para 36 and 100).
The claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on Ohashi because Ohashi teaches a composition for a resist underlayer film comprising a the above polymer, with a polyglycol monomethyl ether solvent, 4-hydroxybenzensulfonic acid, and a surfactant, and Ohashi further teaches that the composition may contain a crosslinking compound (para 54), which suggest to one skilled in the art that the crosslinkable compound is optional, which is exemplified in Example 5 of Ohashi which only contains toluenesulfonic acid and pyridinium-p-toluenesulfonate as catalyst and no crosslinking agent. (para 90).
In regard the limitation “for forming a resist underlayer film such that the level of difference between patterned and non-patterned areas on a substrate is less than 40 nm,” this is a recitation of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the Ohashi teaches each and every component of the composition such as the resin and the acid catalyst without an optional crosslinking agent and can thus, be capable of use as a resist underlayer.

Regarding claim 10, as cited above and incorporated herein, Ohashi teaches claim 1. Ohashi further teaches the composition contains the polymer 
    PNG
    media_image3.png
    137
    516
    media_image3.png
    Greyscale
which meets the claimed polymer which does not contain any epoxy or oxetane ring as cited in claims 1, 4-6, and 10. 
Although, Ohashi does not explicitly teach the monomer of 
    PNG
    media_image4.png
    165
    189
    media_image4.png
    Greyscale
of claim 10, the resin is defined by the process and this is a product-by-process claim.  Here, Ohashi teaches the exact same polymer repeating unit of 
    PNG
    media_image5.png
    111
    126
    media_image5.png
    Greyscale
, which meets the claimed first repeating unit resultant from the claimed monomer and the 
    PNG
    media_image6.png
    116
    241
    media_image6.png
    Greyscale
, portion meets the claimed second repeating unit cited in claim 4. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Claim(s) 1-4, 6, 8, 12, 14, and 16, is/are rejected under 35 U.S.C. 103 as obvious over US 2016/0222248 A1 to Endo et al. (hereinafter Endo).
Regarding claims 1-4, 6, 8, 12, 14 and 16, Endo teaches a composition for a resist underlayer film comprising a polymer having the formula 
    PNG
    media_image7.png
    168
    394
    media_image7.png
    Greyscale
(para 168), with polyglycol monomethyl ether solvent, crosslinking compound, and 5-sulfosalicylic acid dihydrate (para 168). The above polymer meets the claimed polymer which does not contain any epoxy or oxetane ring as cited in claims 1 and 4-6, and the above 5-sulfosalicylic acid dihydrate meets the acid with a pKa of –2.81 as cited by the Applicant’s specification.  The above 5-sulfosalicylic acid dihydrate also meets claims 2 and 3, since the salt form is an optional component of claim 1. Endo further teaches that the composition may contain a crosslinker (para 70) that is optional (para 120), which meets the claimed “does not comprise” a crosslinking agent. Endo further teaches the composition contains a surfactant (para 86). 
Endo also teaches the composition is applied upon a processed substrate and baked/cured to form a film  (para 126), wherein the patterned substrate is obtained by lithography (para 127) and etching (para 132) which meets the claimed recesses or stepped portions of claim 14.
Although, Endo does not explicitly teach the monomer of 
    PNG
    media_image8.png
    138
    373
    media_image8.png
    Greyscale
of claim 1 and 12, the resin is defined by the process and this is a product-by-process claim.  Here, Endo teaches the exact same polymer repeating unit of 
    PNG
    media_image9.png
    74
    179
    media_image9.png
    Greyscale
 which meets the claimed first repeating unit resultant from the claimed monomer and the 
    PNG
    media_image10.png
    118
    125
    media_image10.png
    Greyscale
 portion meets the claimed second repeating unit cited in claim 4. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).	
The claimed composition would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention based on Endo because Endo teaches a composition for a resist underlayer film comprising the above polymer, with a polyglycol monomethyl ether solvent, 5-sulfosalicylic acid dihydrate, and a surfactant, and Endo further teaches that the composition may contain a crosslinker (para 70) that is optional (para 120).
In regard the limitation “for forming a resist underlayer film such that the level of difference between patterned and non-patterned areas on a substrate is less than 40 nm,” of claim 1, this is a recitation of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the Endo teaches each and every component of the composition such as the resin and the acid catalyst without an optional crosslinking agent and can thus, be capable of use as a resist underlayer.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as obvious over US 2015/0017791 A1 to Ohashi et al. (hereinafter Ohashi), as applied to claim 1 above, and further in view of US 2009/0317740 A1 to Hiroi et al. (hereinafter Hiroi).
Regarding claim 7, as cited above and incorporated herein, Ohashi teaches claim 1.
Ohashi does not explicitly teach the composition further comprising the compounds cited in claim 7.
However, Hiroi teaches a lithographic composition for a resist underlayer film comprising a polymer, and a solvent (See abstract), which is the same field using polyester resins in photoresists as cited above in Ohashi. Specifically, in example 1, the polymer is obtained by polymerizing monoallyldiglycidyl isocyanuric acid with tartaric acid (para 94). Hiroi further teaches that the composition can contain a crosslinkable compound (para 71). Hiroi further teaches the composition contains an acid generating agent such as pyridinium-p-toluenesulfonate (para 101, Example 1). Hiroi further teaches other examples of the acid-generating agent that can be used include trifluoromethane sulfonic acid and the salt such as triphenylsulfonium trifluoromethanesulfonate (para 73). Hiroi also teaches the composition can contain a surfactant (para 75). Hiroi also teaches the composition can include a light-absorbing compound such as 3,7-dihydroxyl-2-naphthalene carboxylic acid (para 77), which meets the claimed compound having formula (4), wherein R4 is a single bond, and p=2.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the 3,7-dihydroxyl-2-naphthalene carboxylic acid of Hiroi in the composition of Ohashi because Hiroi teaches the same field using polyester resins in photoresists as cited above in Ohashi and Hiroi also teaches the 3,7-dihydroxyl-2-naphthalene carboxylic acid is used as a light-absorbing compound for photosensitive component regions of the photoresist layer applied on the underlayer film (para 77).

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as obvious over US 2016/0222248 A1 to Endo et al. (hereinafter Endo), as applied to claim 1, and in further view of US 2009/0317740 A1 to Hiroi et al. (hereinafter Hiroi).
Regarding claim 7, as cited above and incorporated herein, Endo teaches claim 1. Endo further teaches a light absorbing compound can be added to the composition. (para 108).
Endo does not explicitly teach the composition further comprising the compounds cited in claim 7.
However, Hiroi teaches a lithographic composition for a resist underlayer film comprising a polymer, and a solvent (See abstract), which is the same field using polyester resins in photoresists as cited above in Endo. Specifically, in example 1, the polymer is obtained by polymerizing monoallyldiglycidyl isocyanuric acid with tartaric acid (para 94). Hiroi further teaches that the composition can contain a crosslinkable compound (para 71). Hiroi further teaches the composition contains an acid generating agent such as pyridinium-p-toluenesulfonate (para 101, Example 1). Hiroi further teaches other examples of the acid-generating agent that can be used include trifluoromethane sulfonic acid and the salt such as triphenylsulfonium trifluoromethanesulfonate (para 73). Hiroi also teaches the composition can contain a surfactant (para 75). Hiroi also teaches the composition can include a light-absorbing compound such as 3,7-dihydroxyl-2-naphthalene carboxylic acid (para 77), which meets the claimed compound having formula (4), wherein R4 is a single bond, and p=2.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the 3,7-dihydroxyl-2-naphthalene carboxylic acid of Hiroi in the composition of Endo because Hiroi teaches the same field using polyester resins in photoresists as cited above in Endo and Hiroi also teaches the 3,7-dihydroxyl-2-naphthalene carboxylic acid is used as a light-absorbing compound for photosensitive component regions of the photoresist layer applied on the underlayer film (para 77).

Claim(s) 1-4, 6, 8, 10, 14, 15, and 16, is/are rejected under 35 U.S.C. 103 as obvious over WO 2017/064992 A1 in which US 2018/0305578 A1 to Sakaguchi et al. is used as an English equivalent (hereinafter Sakaguchi) and in further view of US 2016/0222248 A1 to Endo et al. (hereinafter Endo).

Regarding claims 1-4, 6, 8, 10, 14, 15, and 16, Sakaguchi teaches a thermosetting composition comprising a polymer having the formula (1) 
    PNG
    media_image11.png
    123
    324
    media_image11.png
    Greyscale
wherein A2 is a C2or C3 alkenyl group used in the field of resists and etched/patterned substrates (See abstract and para 13), specifically the polymer 
    PNG
    media_image12.png
    145
    594
    media_image12.png
    Greyscale
(para 18), obtained from monoallyl diglycidyl isocyanaurate and fumaric acid (para 79), which as the formula 
    PNG
    media_image13.png
    120
    217
    media_image13.png
    Greyscale
 and meets the resin of claims 1 and 14. Sakaguchi also teaches is mixed with a solvent and no curing agent (Example 1, para 85-86) and is applied upon a patterned substrate and cured/baked to form a film thickness of 0.5 microns with a planarization of more than 50% (para 100-102 and Fig 1)
    PNG
    media_image14.png
    250
    595
    media_image14.png
    Greyscale
, which meets the claimed substrate having recess or stepped portions and planarized in claim 14.  Sakaguchi also teaches that other additives such as surfactants and an acid compound can be added to the composition (para 67-70). 
Sakaguchi does not explicitly teach the acid catalyst with the pKa.
However, Endo teaches a composition for a resist underlayer film comprising a polymer having a polycyclic structure in the main chain such as the formula 
    PNG
    media_image7.png
    168
    394
    media_image7.png
    Greyscale
(para 168), with polyglycol monomethyl ether solvent, and crosslinking catalyst such as 5-sulfosalicylic acid dihydrate (para 168) or p-trifluoromethanesulfonic acid (para 123), used in an amount of 0.001-100 parts relative to the 100 parts of the polymer (para 52), which is the same field of resist films for patterned substrates as cited above In Sakaguchi. The above 5-sulfosalicylic acid dihydrate meets the acid with a pKa of –2.81 as cited by the Applicant’s specification.  The above 5-sulfosalicylic acid dihydrate also meets claims 2 and 3, since the salt form is an optional component of claim 1. Endo further teaches that the catalyst promotes the crosslinking reaction (para 72).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the acid catalyst of Endo in the composition of Sakaguchi because Endo teaches the same field of resist films for patterned substrates as cited above in Sakaguchi and Endo further teaches that the catalyst promotes the crosslinking reaction (para 72).
In regard to the level difference properties of claim 15, one skilled in the art would have a reasonable expectation for the composition of Sakaguchi and Endo to have the claimed level difference properties of the claimed invention because the composition of level difference is
substantially identical composition to the claimed invention such as having no curing agent, the amount of acid catalyst, and the same resin, and Applicant further teaches in the Table 1 that it is the no curing agent and the acid catalyst which give the level properties. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
	



Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive in part. 
On page 10-11, the Applicant argues that Ohashi teaches that Formula (0) "must" be included in the resist underlayer and that Formula (0) is a crosslinker, and the claim requires for there to be no crosslinking agent. Furthermore, the Applicant argues that para 54 of Ohashi indicating the crosslinking agent as optional relates only to the ion implantation film-forming composition and not to the resist underlayer composition. This is not persuasive because Ohashi teaches multiple embodiments of either an ion-film composition or an underlayer resist layer. In this case, the ion-film composition of Ohashi contains the resin having the claimed formula and 4-hydroxybenzene sulfonic acid as the crosslinking "catalyst." (example 6, para 91). Ohashi further teaches the crosslinking agent "may" be included in the ion-film composition (para 54), which demonstrates that the crosslinking agent is not required. This is exemplified in Example 5 of Ohashi which only contains toluenesulfonic acid and pyridinium-p-toluenesulfonate as catalyst and no crosslinking agent. (para 90). 
Thus, it would have been obvious to one skilled in the art for the crosslinking agent to not be included because Ohashi teaches that it is optional and this is further exemplified in Example 5 of Ohashi which is an ion-film composition containing toluenesulfonic acid and pyridinium-p-toluenesulfonate (para 90), which are catalysts (para 64), and does not contain any crosslinking agent.
In regard the limitation “for forming a resist underlayer film such that the level of difference between patterned and non-patterned areas on a substrate is less than 40 nm,” this is a recitation of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, in claim 1, it appears that the Applicant is attempting to claim “properties” such as those in Table 1, but instead and claimed a future intended use.
In this case, as cited above, the references teaches each and every component of the composition and thus, would be capable of being used to form an underlayer film.
On page 12-13, the Applicant argues unexpected results. Although the properties and examples of Table 1 are persuasive, the Applicant’s Tables and examples do not commensurate in scope to the broad claims. Applicant points to their Table of good planarity properties. However, the examples are to very specific examples of the monomers listed in claim 1 and 14, while claims 1 and 14 include a much broader list. Furthermore, the acid salts/catalyst are to a very broad range of pKa of less than -0.5, while the examples are to specifically only for two catalysts of pyridinium trifluoromethanesulfonate and 5-sulfosalicylic acid, which is a much narrower range of acid salts/catalysts. 
Most importantly, the unexpectedly good properties are based upon the composition NOT including a crosslinking agent in the form of a monomer, while the Applicant’s claims are broadly to not including any crosslinking agent. 
Thus, because the good properties do not commensurate in scope to the claims, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e). 
On page 13-14, the Applicant argues that Endo does not teach an underlayer film. This is to persuasive because Applicant’s claims are just to a “composition” with a future intended use in claim 1 and a substrate having recesses or stepped portions, which Endo teaches as cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766